          Case 5:19-cv-00121-CLS Document 21 Filed 06/19/20 Page 1 of 2                   FILED
                                                                                 2020 Jun-19 AM 11:43
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION

TONI BRYANT,             )
                         )
    Claimant,            )
                         )
vs.                      )                       Civil Action No. 5:19-cv-00121-CLS
                         )
COMMISSIONER, SOCIAL     )
SECURITY ADMINISTRATION, )
                         )
    Defendant.           )

                         MEMORANDUM OPINION AND ORDER

      The magistrate judge filed a report on May 20, 2020, recommending that this

court should affirm the decision of the Commissioner of the Social Security

Administration to deny claimant’s claim for disability and disability insurance

benefits.1 Claimant objected to the report and recommendation.2

      Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the court concludes that the

Commissioner’s decision was supported by substantial evidence and in accordance

with applicable legal standards.            Accordingly, claimant’s objections are

OVERRULED.               The magistrate judge’s report is hereby ADOPTED, and the


      1
          Doc. no. 18 (Report and Recommendation).
      2
          Doc. no. 20.
        Case 5:19-cv-00121-CLS Document 21 Filed 06/19/20 Page 2 of 2




recommendation is ACCEPTED. The decision of the Commissioner is AFFIRMED.

Costs are taxed against claimant. The Clerk is directed to close this file.

      DONE and ORDERED this 19th day of June, 2020.


                                              ______________________________
                                              Senior United States District Judge
